Citation Nr: 1213482	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-47 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical spine disability. 

2.  Entitlement to service connection for claimed quadrilateral numbness, to include as secondary to cervical spine disability. 

3.  Entitlement to service connection for headaches, to include as secondary to  cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO declined to reopen a claim for service connection for a cervical spine disability and denied service connection for quadrilateral numbness and headaches, both claimed as secondary to a cervical spine disability. In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In May 2011, the Board reopened the claim for service connection for a cervical spine disability and remanded the claims for service connection for a cervical spine disability, for quadrilateral numbness, and for headaches to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in October 2011 and December 2011 supplemental SOCs (SSOCs)) and returned these matters to the Board for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing neck pain during and since service, there is no credible or persuasive evidence of any neck disability for many years after service; and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between the Veteran's current cervical spine disability and his service weigh against the claim.

3.  While the Veteran complained of intermittent numbness of the hands during service, no chronic disability was shown in service or for many years thereafter, and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between current disability manifested by numbness and service weighs against the claim.

4.  Headaches were not shown in service or for many years thereafter, and the only medical opinion evidence to address the question of whether there exists a medical relationship a current headache disorder and service weighs against the claim.

5.  As service connection for cervical spine disability has not been established, there is no legal basis for an award of service connection for quadrilateral numbness or headaches as secondary to a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).


2.  The criteria for service connection for claimed quadrilateral numbness, to include as secondary to cervical spine disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for headaches, to include as secondary to cervical spine disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2008 pre-rating letter and May 2011 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection for a cervical spine disability, for quadrilateral numbness, and for headaches.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2008 rating decision reflects the initial adjudication of the claims after issuance of the May 2008 letter.  Hence, the May 2008 letter-which meet Pelegrini's and Dingess/Hartman's content of notice requirements-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, and the report of an August 1995 VA joints examination, an October 2008 VA spine examination, a June 2011 VA spine examination, and a December 2011 VA opinion.  Also of record and considered in connection with the appeal is the transcript of the April 2011 hearing before the Board and various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is required.

The Board finds that the RO has substantially complied with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges that pertinent treatment records from Dr. L., Dr. P., C. L., and the Mayo Clinic were not obtained, as instructed by the Board in the May 2011 remand.  In an October 2009 letter, the AMC requested that the Veteran provide the necessary authorization for it to obtain these records; however, the Veteran did not provide the requested authorization.   In this case, the Board's instructions have been complied with to the extent possible, as the AMC attempted to get the necessary authorization to obtain the records from Dr. L., Dr. P., C. L., and the Mayo Clinic, and the Veteran did not provide the authorization.  Under these circumstances, no further RO action in this regard is required.  

The Board also acknowledges that, in the May 2011 remand, the Board instructed, that on spine examination, a VA physician should specifically consider and discuss the Veteran's December 2006 neck injury, the January 2011 and April 2011 letters of Dr. L., and the January 2011 physical therapy treatment note and assessment of C. L., in providing an opinion as to whether it is at least as likely as not that the disability had its onset in or is medically related to service-in particular, the March 1977 cervical spine injury associated with an automobile accident.  The Board finds that the May 2011 directives have been substantially complied with as both the June 2011 and December 2011 examiner's considered the December 2006 neck injury in rendering their opinions which essentially found that the Veteran's cervical spine disability is not related to his service.  While the December 2011 VA examiner specifically discussed the April 2011 statement of Dr. L. and January 2011 opinion of C.L., neither examiner specifically referenced the January 2011 opinion of Dr. L.  However, both examiners indicated that they conducted a review of the claims file which includes the January 2011 opinions of Dr. L. and C.L. and April 2011 statement of Dr. L.  Under these circumstances, a remand to have a third VA examiner specifically discuss the April 2011 statement of Dr. L, would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991).  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions, and that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis or organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

A.  Cervical Spine Disability

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for a cervical spine disability must be denied.

Service treatment records reflect that, in March 1977, the Veteran suffered injuries after being involved in an automobile accident.  X-rays of the cervical spine were noted to be negative, and the diagnoses were cervical spine strain and neck strain.  On January 1975 RA examination, and on December 1978 ETS examination, clinical evaluations of the Veteran's spine and neck were normal.

The report of an August 1995 VA spine examination reflects a normal cervical spine and a diagnosis of mid-thoracic back pain without radiculopathy.

VA treatment records include a September 1995 cervical spine x-ray which revealed marked straightening of the normal cervical lordosis, but no evidence of other abnormalities.  VA medical records dated from September 2003 to March 2007 indicate treatment for chronic neck pain.  A June 2004 report reflects a finding of chronic neck pain since a motor vehicle accident in 1978.  A December 2004 report reflects a diagnosis of chronic neck pain with radicular symptoms.  Additional reports indicate that in December 2006, the Veteran fell from scaffolding and injured his neck.  A January 2007 x-ray examination of the cervical spine revealed mild intervertebral disc space narrowing at C5-6 and C6-7; hypertrophic degenerative disease with encroachment of osteophytes upon intervertebal foramina which was marked at C3-4 on the right and mild at C2-3 and C3-4 on the left and C4-5 and C5-6 bilaterally; loss of lordosis on neutral lateral view which might have been a result of muscle spasm or patient position; and limited movement of spine in extension, but normal movement in flexion.

The report of an October 2008 VA spine examination reflects a noted history indicating that, during service, the Veteran was the driver of a car that was rear-ended by a beer truck during service in May 1977.  He stated that he his head hit the roof while his knees were jammed into the dashboard.  The examiner noted that the Veteran fell three feet from some scaffolding in December 2006 and injured his neck and received emergency room treatment for neck pain.  Following examination, including x-rays, the examiner diagnosed cervical spine degenerative joint disease.  With respect to whether the Veteran's cervical spine disability was related to service, the examiner stated that he could not resolve the issue without resort to mere speculation, as the Veteran's report of examination at the time of separation from service did not mention any cervical spine complaints, X-rays done 18 years after the Veteran's service were normal, and cervical arthritic changes were a part of the normal aging process.

A private MRI of the cervical spine in October 2010 revealed findings consistent with a small lateral disc herniation on the left at the C7-T 1 level, moderate to marked stenosis to both C6-7 neural foramina secondary to uncinate process hypertrophy, and mild to moderate multilevel degenerative disc disease within the cervical and upper thoracic spine.

The Veteran submitted a January 2011 letter and opinion in which Dr. L. stated that there had been deterioration in the Veteran's neck since his in-service accident in 1977.  

A January 2011 treatment note from the Veteran's private physical therapist, C. L., reflects that the Veteran reported worsening neck pain, that he was originally injured in the military in a motor vehicle accident in 1977, that the Veteran had no other history of injury, and the opinion that the Veteran's motor vehicle accident produced a constant strain and resultant compaction through the cervical spine and degenerative changes.

In an April 2011 letter, Dr. L. indicated that the Veteran's symptoms of pain, mostly in the left arm, "could have started in the 1970s," and that the Veteran informed Dr. L. that he had had a motor vehicle accident at that time where his head had been pushed into the roof of the vehicle, which was "apparently documented by military records."  Dr. L. further stated that, over time, the Veteran's situation had escalated, with deteriorated muscle tone, and that it was possible that the Veteran's symptoms were initiated in the 1970s.

Pursuant to the Board's May 2011 remand, the Veteran was afforded a VA spine examination in June 2011, at which time he presented with complaints of a neck injury with worsening neck pain since an in-service motor vehicle accident.  The examiner also noted the December 2006 scaffolding incident and neck injury. Following an examination of the Veteran, the examiner diagnosed cervical spine degenerative disc disease with left upper extremity radiculopathy and cervicalgia that the examiner opined was not a result of or aggravation of events which occurred during service.  The examiner explained that the Veteran sustained a cervical strain during service which is a self-limiting condition which does not result in, progress to, or cause degenerative disc disease.  The examiner also noted that the Veteran's separation examination documented no ongoing problems attributable to a neck condition.  The examiner stated that the Veteran had no evidence of degenerative disc disease during service or by x-ray examination in 1995, seventeen years after service.  The examiner opined that the Veteran's current disability was a result of age-related degenerative changes and that, as the Veteran has gotten older, the degenerative changes have gotten worse as evidenced by no significant degenerative changes at C6-7 on x-ray examination in 2007.  However, by 2010, the degenerative changes had significantly progressed.  The examiner concluded that a cervical strain would definitely not result in progressive degenerative changes of the cervical disc since a strain is related to the muscle structures.

In December 2011, another VA examiner stated that the April 2011 letter from Dr. L. was based solely on the Veteran's history with no contemporaneous review of medical evidence and opined that the hard evidence of no cervical impairment at the time of discharge, with no evidence of cervical DJD in 1995, is strong evidence that no significant cervical injury occurred during the Veteran's service.  The examiner explained that the decreased range of motion in the Veteran's neck was consistent with aging and that in order for the in-service injury to account for that change, it would be due to degenerative joint disease which was not found.  In addition, the examiner noted that the Veteran had a fall in 2006 which was more likely than a substantial contributor to his current neck disability.

The foregoing evidence reflects that the Veteran has current cervical spine disability.  In this regard, on VA examination in June 2011, the Veteran was diagnosed with cervical spine degenerative disc disease with left upper extremity radiculopathy and cervicalgia.  Although the Veteran was not found to have any actual disability of the spine on separation examination and there is no other objective medical evidence of record indicating that a cervical spine disability was present at that time, the Veteran's service treatment records reflect that he sustained a cervical spine strain and a neck strain in March 1977.  

In several statements and in testimony before the Board, the Veteran has asserted that he has experienced intermittent neck pain since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of records.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, however, the Board finds that the Veteran's assertions that he experienced neck pain during service, and that he has had neck pain since service-made in connection with a claim for monetary benefits-are not deemed credible, and, hence, are not persuasive.  

The Board points out that, while service treatment records reflect diagnoses of cervical strain and neck strain in March 1977, the post-service evidence reflects no documented indication of neck pain or disability until, at the earliest, approximately 25 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for any arthritis of the cervical spine as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the record includes conflicting opinions on the question of whether the Veteran's current cervical spine disability is medically related to in-service injury.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Initially, the Board points out that, although the October 2008 VA opinion was based on a full review of the record and is competent, the examiner stated that he could not resolve the issue without resort to mere speculation, as the Veteran's report of examination at the time of separation from service did not mention any cervical spine complaints, X-rays done 18 years after the Veteran's service were normal, and cervical arthritic changes were a part of the normal aging process.  The Board notes that statements like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Regarding the opinion evidence that weighs in favor of the claim for service connection for cervical spine disability, the Board has considered the January 2011 opinion of Dr. L., that there had been deterioration in the Veteran's neck since his in-service accident in 1977.  The Board has also considered the January 2011 treatment note from the Veteran's private physical therapist, C. L., that the Veteran was originally injured during service in a motor vehicle accident in 1977, that he had no other history of injury, and the opinion that the Veteran's motor vehicle accident produced a constant strain and resultant compaction through the cervical spine and degenerative changes.  However, neither Dr. L. nor C. L. discussed the Veteran's December 2006 neck injury or indicated any awareness of such injury; C. L. explicitly stated that the Veteran had no other history of injury other than his in-service injury.  In this regard, C.L.'s opinion regarding cervical spine disability is inaccurate because it was premised on an inaccurate factual predicate-namely, that there was no other history of injury to the cervical spine.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  While C.L.'s opinion is based, in part, on a current examination, neither opinion of Dr. L. or C.L. is supported by a well-reasoned rationale.  Thus, these medical opinions are afforded little, if any, probative value.

The Board has also considered the April 2011 letter and opinion of Dr. L. which indicates that the Veteran's symptoms of pain, mostly in the left arm, "could have started in the 1970s," and that the Veteran informed Dr. L. that he had had a motor vehicle accident at that time where his head had been pushed into the roof of the vehicle, which was "apparently documented by military records."  Dr. L. further stated that, over time, the Veteran's situation had escalated, with deteriorated muscle tone, and that it was possible that the Veteran's symptoms were initiated in the 1970s.  However, the speculative terminology used by Dr. L. provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the April 2011 opinion of Dr. L. employed the term "could" and "possible," the Board finds that it is speculative in nature, and thus, the Board assigns it little, if any, probative weight.

As for the opinion evidence that weighs against the claim for service connection for cervical spine disability, the Board accepts as probative evidence on the question of medical nexus, the opinions of the June 2011 and December 2011 VA examiners.  Clearly, these opinions are more definitive than the October 2008 VA physician's opinion, the January 2011 and April 2011 opinions of Dr. L., and the January 2011 opinion of physical therapist C.L.  Moreover, the June 2011 VA examiner examined the Veteran and both June 2011 and December 2011 VA examiners conducted a thorough review of the claims file and considered the Veteran's post-service December 2006 neck injury in opining that the his current cervical spine disability was not related to his service.  In addition, both examiners provided a specific, well-reasoned rationale for their conclusions.

Accordingly, the Board finds that the most persuasive medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's cervical spine disability and his service weighs against the claim.

The Board also notes that the Veteran has submitted excerpts from the internet regarding neck injuries and whiplash.  These documents, however, contain no findings pertaining to the Veteran's manifestation of a cervical spine disability or relate this disability to his service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed cervical spine disability.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  These documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim.

B. Quadrilateral Numbness

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the evidence does not support a finding that there exists a medical relationship between any current disability manifested by extremity numbness (claimed as quadrilateral numbness) and the Veteran's military service.  

The Veteran's service treatment records include March 1977 chronological records of medical care which reflects complaints of intermittent numbness of the hands subsequent to an automobile accident.  However, a neurological examination was normal.  On back evaluation that same month, the report states that "hands felt numb for a few minutes post injury."  An April 1977 neurological examination was also normal.  A January 1975 RA and December 1978 ETS examination reflects a normal clinical evaluation of the Veteran's upper and lower extremities.  

Post-service evidence includes a December 2003 VA medical report reflecting a complaint of neck pain since the MVA in 1978, and complaints of intermittent weakness in the upper extremities and paresthesia in the feet.  A June 2004 report reflects a finding of chronic neck pain since a motor vehicle accident in 1978 diagnosed as chronic neck pain with radicular symptoms.  A July 2004 report reflects the Veteran's complaint of paresthesia in the feet.  A January 2007 primary care report reflects complaints of radiation of pain from the nape of his neck downward and into his arms and legs and numbness in the hands.  Deep tendon reflexes of the upper and lower extremities were normal and the primary care physician was unable to state that there was a neurologic cause of the Veteran's pain at that time.  A March 2007 neurology outpatient consultation report reflects that the Veteran fell and hit his head in December 2006 and complained of neck pain and tingling into his arms since that time.  However, motor and sensory conductions were normal.  There were no abnormalities on the needle electrode examination.  The clinical interpretation was that there were no abnormalities on the EMG.  There was no electrodiagnostic evidence for a CTS or left C5-8 radiculopathy.  A June 2007 report reflects that on neurological examination, the Veteran denied any numbness, tingling, or weakness.  In January 2008, he complained of pain in front of his thighs and of numbness in his hands.  He also complained of left shoulder twitching and spasms.  However, he denied any weakness in his arms. 

The report of an October 2008 VA spine examination indicates that the Veteran complained of bilateral upper extremity tingling subsequent to the December 2006 accident.  However, the examiner noted that the service treatment records did not mention quadrilateral numbness.  He complained of numbness that started over both the right and left lateral epicondyle and went down the dorsal aspect of his forearms to his wrist.   He also reported numbness on the bottom of his feet and a knife like sensation in his heels. Following examination, including X-rays, the examiner diagnosed "[a]rm and leg paresthesias-no diagnosis."  The examiner noted that the Veteran did not have any objective findings of arm and leg paresthesias, and that his subjective complaints did not fit an anatomical pattern.

A January 2009 private MRI of the cervical spine revealed narrowing of the left C7-T1 left foramen by soft tissue fullness worrisome for a disk extrusion and unconvertebral joint spurring that could account for a left C8 radiculopathy.

An April 2009 letter from Dr. P. notes that the Veteran had been under Dr. P.'s care for five months for left arm pain, and that his arm pain was found to be a C7 radiculopathy.  

An April 2011 letter from Dr. L. indicates that the Veteran's symptoms of pain, mostly in the left arm, "could have started in the 1970s."

A March 2011 letter from Dr. P. indicates that the Veteran had undergone an electromyography (EMG) study, which showed subacute left C7 cervical radiculopathy, which was worsening, and which Dr. P. believed needed to be surgically addressed.

Pursuant to the Board's May 2011 remand, the Veteran was afforded VA neurological disorders and spine examination in June 2011.  The examiner noted the Veteran's history of an in-service motor vehicle accident in March 1977, a diagnosis of cervical strain without neurological signs, and a normal neurological examination.  The examiner also noted the December 2006 scaffolding incident and injury to the left leg and neck.  The examiner found that there was objective evidence of C6-7 radiculopathy which was consistent with the Veteran's subjective complaints of numbness, tingling in the upper extremities.  However, there was no objective evidence of radiculopathy in the lower extremities.  The examiner opined that the Veteran's radiculopathy was not a result of or aggravation of events which occurred in the military.

In December 2011, upon review of the claims file, the VA examiner opined that the Veteran's 2006 fall was more likely than not a substantial contributor to his current neck and upper extremity radiculopathy.  The examiner stated that subjective reports of right upper extremity and bilateral lower extremity neurological symptoms were out of proportion to objective findings and that these symptoms are not due to or aggravated by the self-limited neck injury which resolved without residuals that occurred in service due to a lack of medical plausibility.

The Board points out that, while service treatment records reflect complaints of intermittent numbness of the hands the Veteran was not diagnosed with any chronic underlying disability, to include cervical radiculopathy during service.  In addition, the post-service evidence reflects no documented indication of numbness of any extremity until, at the earliest, approximately 25 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for any neurological disorder as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, the record reflects conflicting medical opinions on the question of whether any current disability manifested by extremity numbness is medically related to service. 

Regarding the opinion evidence that weighs in favor of the claim for service connection, the Board has considered the April 2011 letter and opinion of Dr. L. which indicates that the Veteran's symptoms of pain, mostly in the left arm, "could have started in the 1970s."  However, as previously stated with regard to the Veteran's claim for service connection for cervical spine disability, the speculative terminology used by Dr. L. provides an insufficient basis for an award of service connection.  See Winsett, 11 Vet. App. at 424; Bostain, 11 Vet. App. at 127-28, quoting Obert,  5 Vet. App. at 33; Warren, 6 Vet. App. at 6; Tirpak v. Derwinski, 2 Vet. App. 611.  As the April 2011 opinion of Dr. L. employed the term "could" and "possible," the Board finds that it is speculative in nature, and thus, the Board assigns it little, if any, probative weight.

As for the opinion evidence that weighs against the claim for service connection for quadrilateral numbness, the Board accepts as probative evidence on the question of medical nexus the opinions of the June 2011 and December 2011 VA examiners.  Clearly, these opinions are more definitive than the October 2008 VA physician's opinion and the January 2011 and April 2011 opinions of Dr. L.  Moreover, the June 2011 VA examiner examined the Veteran and both June 2011 and December 2011 VA examiners conducted a thorough review of the claims file and considered the Veteran's post-service December 2006 neck injury in opining that the his current cervical radiculopathy was not related to his service.  In addition, both examiners provided a specific, well-reasoned rationale for their conclusions.

Accordingly, the Board finds that the most persuasive medical opinion evidence weighs against the claim.

C.  Headaches

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the evidence does not support a finding that there exists a medical nexus between any current headache disorder and the Veteran's military service, the Board finds that the claim for service connection for headaches must be denied.

VA treatment records include June 2007 and January 2008 reports which reflect that  the Veteran denied having headaches.

On October 2008 VA examination, although the Veteran complained of headaches, the examiner noted that he had never been evaluated or treated for headaches.  Following examination, the examiner diagnosed muscle tension headaches and opined that they were less likely as not the result of the cervical spine condition and more likely related to the daily stressors of life.  The examiner noted that there was no mention of headaches prior to his neck injury in 2003.

Pursuant to the Board's May 2011 remand, the Veteran was afforded a VA neurological disorders examination in June 2011 at which time he presented with complaints of headaches associated with neck pain.  The examiner opined that the Veteran's headaches were more likely as not related to his underlying cervical spine degenerative disc disease with neural involvement.  The examiner also opined that the headaches were not a result of or aggravation of events which occurred during service.

As noted above, headaches were not documented in service, or for many years thereafter.  Indeed, the post-service evidence reflects no documented indication of headaches until, at the earliest, approximately 30 years after active military service.  The Board again points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw,  3 Vet. App. at  365.

Furthermore, the only competent opinions to address the question of whether there exists an etiological relationship between current headaches and service-those provided by the June 2011 and December 2011 VA examiners, as noted above-are adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in facts, supports the claim.


D. All Claims

In addition to the medical and other documentary evidence discussed above, in adjudicating each claim, the Board has considered the assertions of the Veteran, his representative, and his spouse, however, no such assertion provides a basis for allowance of any claim.  The matter of medical etiology upon which each claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals is shown to be other than a layperson without appropriate medical training and expertise, none is s competent to render a probative (persuasive) opinion on the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value

Furthermore, as regards the matters of secondary service connection, the Board notes that, in view of the denial of service connection for cervical spine disability, as noted above, there is no legal basis for granting service connection for claimed quadrilateral numbness or headaches as secondary to cervical spine disability.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Under these circumstances, the matters of secondary service connection for quadrilateral numbness and headaches are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the Board finds that each claim on appeal must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim on a direct and/or presumptive basis (as appropriate), and the matters of secondary service connection are without legal merit, doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cervical spine disability is denied.

Service connection for quadrilateral numbness, to include as secondary to cervical spine disability, is denied.

Service connection for headaches, to include as secondary to cervical spine disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


